internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number uil number legend b scholarship program c individual d state x dollar amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called b the purpose of b is to memorialized c and his tradition of excellence in business assist students in pursuing a post-secondary education and promote economic diversity at colleges and universities in the united_states the scholarships are intended primarily to defray the recipient’s costs of tuition and fees you will promote b by outreach to letter catalog number 58263t teachers counselors admissions officers and financial aid officers at high schools colleges and universities you will initially focus on institutions in and around the state of d applicants must be entering their first year or currently enrolled in a college or university described in sec_170 a ii of the code scholarships will not be awarded to your officers directors or substantial contributors family members of officers directors or substantial contributors will be excluded from scholarship eligibility as well your criteria for screening applicants and selecting scholarship recipients will include financial need prior academic performance performance on tests designed to measure ability and aptitude recommendations from instructors and accomplishments indicating leadership character and motivation scholarships will be awarded on an objective and nondiscriminatory basis the initial_amount of each scholarship will be x dollars renewable annually the amount may change in the future and will be based upon your intent to significantly defray the recipient’s costs of tuition and fees you will initially award one scholarship each year the future the number of grants will depend upon the number and quality of applicants and your other grant-making activities for the year in you will require the scholarship recipient to agree to remain enrolled full-time and in good standing at the educational_institution and provide an official transcript from the attended educational_institution which indicates grades for all courses taken during the prior year you intend to pay scholarship funds directly to the educational_institution the recipient is attending so long as the educational_institution provides verification that it qualifies under sec_170 of the code and agrees in writing to apply the scholarship funds to defray the recipient's tuition and fees and to pay any other funds to the recipient only for the periods during which the recipient is enrolled as a full-time_student and remains in good standing at the educational_institution as part of the application process the recipient must agree to remain enrolled full-time and in good standing at the educational_institution and provide an official transcript from the attended educational_institution which indicates grades for all courses taken during the prior year if at any time you do not pay the scholarship funds directly to the educational_institution as set forth above you will take all necessary measures to ensure the scholarship funds are being used properly when the reports to you or other information indicate that any part or all of the scholarship funds are not being used for the purposes of the grant you will initiate an investigation while conducting the investigation you will withhold further if you determine that any part or all of the scholarship funds payments to the recipient have been used for improper purposes you will take all reasonable and appropriate steps to recover the diverted funds and take necessary precautions to prevent future diversions letter catalog number 58263t you will form a selection committee consisting of direct adult descendants of c and will broadly publicize the scholarship if a member of the selection committee or a family_member as described in sec_4946 of a member of the selection committee applies for your scholarship your foundation committee as opposed to your selection committee will evaluate and vote on all applications your foundation committee will not consist of descendants of c you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of scholarship funds diverted for unintended purposes you will maintain case histories showing recipients of your scholarships including names addresses purposes of awards amount of each grant manner of selection and relationship if any to your officers trustees or your donors of funds basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii e e other conditions that apply to this determination e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent letter catalog number 58263t you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosures notice redacted copy of letter letter catalog number 58263t
